DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-17 and 21-25 remain pending in the application. Claims 6-7 and 15 are withdrawn. 
The rejection under 35 USC 112(b) is withdrawn in response to the amendment. 
The rejection of claims 1-5, 8-14 and 6-17 under 35 USC 102 as being anticipated by Hsia is withdrawn, because Hsia fails to explicitly teach the first and second convex sides being bowed such that the airfoil section is of a maximum girth around a mid-span region of the airfoil section between the first and second ends and he first and second convex sides. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 16-17 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsia et al. (US4798515) in view of Hamblett et al. (US4696621). 

    PNG
    media_image1.png
    559
    605
    media_image1.png
    Greyscale

Regarding claim 1, Hsia teaches (Figs. 6A-F) an airfoil comprising: an airfoil section (600) having an airfoil wall defining a leading end (see annotated figure), a trailing end (see annotated figure), and first and second convex sides (see annotated figure) joining the leading end and the trailing end, the first and second convex sides spanning in a longitudinal direction between first and second ends (608, 614), the first and second convex sides defining lateral bounds of an internal core cavity (606), and the first and second convex sides converging toward each other at each of the first and second ends such that the internal core cavity constricts at the first and second ends (see Figs. 6B and 6E, for example); and a multi-piece baffle (624, 626) disposed in the internal core cavity and having a shape complimentary to the first and second convex sides (see Fig. 7).
Hsia fails to explicitly teach the first and second convex sides being bowed such that the airfoil section is of a maximum girth around a mid-span region of the airfoil section between the first and second ends and he first and second convex sides. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the airfoil of Hsia and change the first and second convex sides to be bowed such that the airfoil section is of a maximum girth around a mid-span region of the airfoil section between the first and second ends and he first and second convex sides as taught by Hamblett to direct suction surface boundary layers towards the endwalls.
Regarding claim 2, Hsia in view of Hamblett teach the airfoil of claim 1, and Hsia further teaches (Figs. 6A-F) the multi-piece baffle includes a first baffle piece (624) and a second baffle piece (626) that longitudinally overlaps with the first baffle piece (see Fig. 6A).
Regarding claim 3, Hsia in view of Hamblett teach the airfoil of claim 2, and Hsia further teaches (Figs. 6A-F) the first and second baffle pieces include complementary baffle surfaces that meet at a sloped interface (see Fig. 7) in the internal core cavity.
Regarding claim 4, Hsia in view of Hamblett teach the airfoil of claim 3, and Hsia further teaches (Figs. 6A-F) the sloped interface slopes from the second convex side to the first convex side (the sloped surface spans between the two sides). 
Regarding claim 5, Hsia in view of Hamblett teach the airfoil of claim 4, and Hsia further teaches (Figs. 6A-F) the complementary baffle surfaces are planar (see Fig. 6A).
Regarding claim 8, Hsia in view of Hamblett teach the airfoil of claim 2, and Hsia further teaches (Figs. 6A-6F) the first and second baffle pieces include side surfaces (see Fig. 7), the side surface of the first baffle piece is complementary to a the second convex side (see Fig. 7), and the side surface of the second baffle is complementary to the first convex side (see Fig. 7). 
Hsia teaches each baffle piece is complementary to each convex side, and thus reads on the limitations in claim 8.
Regarding claim 9, Hsia in view of Hamblett teach the airfoil of claim 1, and Hsia further teaches (Figs. 6A-F) the airfoil section includes a rib (see Fig. 3 element 306) connecting the first and second 
Regarding claim 10, Hsia in view of Hamblett teach the airfoil of claim 1, and Hsia further teaches (Figs. 6A-F) the converging of the first and second convex sides toward each other at each of the first and second ends forms first and second narrowed openings (602, 604) at the first and second ends, the multi-piece baffle includes a first baffle piece and a second baffle piece (624, 626), the first baffle piece fits through the first narrowed opening (see the arrow in Fig. 6A), and the second baffle piece fits through the second narrowed opening (see the arrow in Fig. 6A). 
Regarding claim 11, Hsia in view of Hamblett teach the identical elements of claim 1, and Hsia further teaches (Fig. 1) a gas turbine engine comprising: a compressor section (116); a combustor (134, 136) in fluid communication with the compressor section; and a turbine section (142, 144) in fluid communication with the combustor, the turbine section having a turbine airfoil according to claim 1. 
Regarding claims 12-14 and 16-17, the claims are substantially identical to claims 2, 3, 5, 8 and 9, and are taught by Hsia in view of Hamblett in an identical manner. 
Regarding claims 21-22, Hsia in view of Hamblett teach the airfoil of claim 1, and Hamblett further teaches (Figs. 3-4) the mid-span region is from a 30% span to 70% span, and from a 40% span to a 60% span of the airfoil section (Hamblett shows in Fig. 3 the bulging is at approximately 50% span). 
Regarding claim 23, Hsia in view of Hamblett teach the airfoil of claim 1, and Hsia further teaches (Figs. 6A-F) the internal core cavity constricts at the first and second ends relative to the internal cavity in the mid-span region (see Figs. 6B and 6E, for example). 
Regarding claim 24, Hsia in view of Hamblett teach the airfoil of claim 1, and Hsia further teaches the leading end and trailing end are both convex (see the cross section shown in Fig. 3, where Hsia shows the leading and trailing ends are curved outwardly). 
Regarding claim 25, Hsia in view of Hamblett teach the airfoil of claim 1. Hsia further teaches (Fig. 6A) there is a constant stand-off distance (640) between the multi-piece baffle and the leading edge (generally 600) of the airfoil. Hsia in view of Hamblett fail to explicitly teach a constant stand-off distance between the multi-piece baffle and the first and second convex sides.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the airfoil of Hsia in view of Hamblett and change it to have a constant stand-off distance between the multi-piece baffle and the first and second convex sides according to the teachings of Hsia to optimize the impingement cooling effect from pressurized air emerging from apertures in the baffle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745